Exhibit 99.1 BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BIOTIME, INC. ANNOUNCES THIRD QUARTER2 Records Increase of $9 Million in Shareholders’ Equity Receives First Installment of California-Sponsored Grant Funds Forms Two New Subsidiaries: BioTime Asia and OncoCyte Corporation Common Shares and Warrants Listed on the NYSE Amex ALAMEDA, CA, November 24, 2009 – BioTime, Inc. (NYSE Amex: BTIM) reported financial results for the quarter ended September 30, 2009 and an update. For the three months ended September 30, 2009, BioTime's total quarterly revenue (including royalty income, revenue recognition of deferred license fees, and grant income) increased 5% to $446,993 from $426,931 for the same period last year. BioTime reported a net loss of $3,574,755, or $0.11 per basic and diluted share, for the three months ended September 30, 2009, compared to a net loss of $1,077,194, or $0.05 per basic and diluted share, for the three months ended September 30, 2008.However, the net loss for the quarter ended September 30, 2009 includes $2,126,051 of non-cash charges primarily relating to stock appreciation rights (“SARs”) granted by BioTime. BioTime recognized $225,518 in royalty revenue from the sale of Hextend®, compared to $341,391 during the three months ended September 30, 2008, a decrease of 34%.The decline in royalties is attributable to the decrease in sales of Hextend to the United States Armed Forces, which was offset somewhat by an increase in sales to hospitals.Purchases by the Armed Forces generally take the form of intermittent, large volume orders, and cannot be predicted with certainty.Hextend is BioTime's proprietary physiologically balanced blood plasma volume expander for treating low blood volume, a condition often caused from blood loss during surgery or trauma. In October 2009, BioTime received royalties in the amount of $277,080 based on sales of Hextend during the three months ended September 30, 2009.This revenue will be reflected in BioTime’s financial statements for the fourth quarter of 2009.For the same period last year, BioTime received royalties of $231,896 from the sale of Hextend. Cash and cash equivalents totaled $7,942,577 as of September 30, 2009, compared with $52,082 as of September 30, 2008.Total shareholders’ equity was $4,146,460 as of September 30, 2009, compared with total shareholders' deficit of $4,820,729 at September 30, 2008, representing an increase of $8,967,189 in shareholders’ equity.In October 2009, the equity of the company was increased by $2,000,000 due to an investment by anon-controlling stockholder in OncoCyte Corporation, one of BioTime’s new subsidiaries. BioTime, Inc.
